COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 BASELINE ENERGY SERVICES, L.P.,                               No. 08-20-00120-CV
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                             358th District Court
                                                 §
 CHARLES CONDIT,                                              of Ector County, Texas
                                                 §
                            Appellee.                        (TC# D-19-09-1254-CV)
                                                 §


                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 18, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Jody S. Sanders, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before September 18, 2020.

       IT IS SO ORDERED this 14th day of August, 2020.


                                            PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.